DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro et al. (JP 2011-253973), with machine translation of the document attached, (hereinafter, Yoshihiro).

RE Claim 1, Yoshihiro discloses in FIGS. 1, 4 and 8 a method of manufacturing a semiconductor device, such as flat panel display with provisions to suppress the variation of thermal treatment temperature between substrates n (G1, G2, ..Gn), which processes n substrates as one lot, comprising:
loading an m-th “G1” substrate into a process chamber 65, wherein m is an integer less than n;
forming a film “photoresist film” S1 “Step 1” on the m-th substrate by heating the m-th substrate in the process chamber 65 [0037-0038];
unloading the m-th substrate from the process chamber, in S2 “Step 2”;
waiting for a predetermined time in the process chamber, in a state where the substrates are not present in the process chamber, after the act of unloading, in steps S3-S4 [0036 and 0039]:
loading a next substrate, G2, G2, …. , etc., which is one of the n substrates to be processed next, into the process chamber, alter the act of waiting, Step 5 “S5” [0036-0039], in Steps 5-6 “S5-S6” [0039]: and
forming a film on the next substrate by heating the next substrate in the process chamber in Steps 5-6 “S5-S6”.
RE Claim 2, Yoshihiro discloses a method, wherein in the act of forming the film, the substrate is heated by a heater 17a “planar heater” of a substrate-mounting table [0048], and
wherein in the act of waiting, the substrate-mounting table is retracted “carrier out” from the process chamber [0037-0038].
RE Claim 3, Yoshihiro discloses a method, wherein the predetermined time is a time during which a temperature of the process chamber becomes equal to or lower than a reference temperature, 160oC. 
RE Claim 4, Yoshihiro discloses a method, wherein the act of waiting is performed after the act of forming the film is repeated for a predetermined number of substrates.
RE Claim 5, Yoshihiro discloses a method, wherein the act of waiting is performed when a temperature of the process chamber exceeds a reference temperature [0052]. It is the examiner position that the limitation is met, since if substrate temperature sensor detects a substrate temperature higher than the preset temperature, the subsequent temperature is set lower, which requires a waiting time to be achieved.
RE Claim 6, Yoshihiro discloses a method, wherein the process chamber is cooled during the act of waiting [0052-0053]. 
RE Claims 7 and 20, Yoshihiro discloses a method, wherein the process chamber is installed in a plural number, and wherein whether to proceed to the act of waiting is determined for each of the plural number of process chambers [0013]. It is the examiner position that the limitation is met, since the same heating and cooling processes is repeated inside each of the plurality of chamber as disclosed by Yoshihiro disclosure [0013].
RE Claim 8, Yoshihiro discloses a method, wherein the predetermined time is a time during which a temperature of the process chamber becomes equal to or lower than a reference temperature, which is 160oC. 
RE Claim 9, Yoshihiro discloses a method, wherein the act of waiting is performed after the act of forming the film is repeated for a predetermined number of substrates. 
RE Claim 10, Yoshihiro discloses a method, wherein the process chamber is cooled during the act of waiting [0049]. It is the examiner position that the limitation is met since after ending the process with the first substrate G1 at 160oC, the heater temperature is set back to 150oC, which will cool the chamber to that 150oC. [0049]. 
RE Claim 11, Yoshihiro discloses a method, wherein the process chamber is installed in a plural number, and wherein whether to proceed to the act of waiting is determined for each of the plural number of process chambers. It is the examiner position that the limitation is met, since the same heating and cooling processes is repeated inside each of the plurality of chamber as disclosed by Yoshihiro disclosure [0013].
RE Claim 12, Yoshihiro discloses a method, wherein the act of waiting is performed after the act of forming the film is repeated for a predetermined number of substrates. 
RE Claim 13, Yoshihiro discloses a method, wherein the process chamber is cooled during the act of waiting. It is the examiner position that the limitation is met since after ending the process with the first substrate G1 at 160oC, the heater temperature is set back to 150oC, which will cool the chamber to that 150oC. [0049]. 
RE Claim 14, Yoshihiro discloses a method, wherein the process chamber is installed in a plural number [0013], and wherein whether to proceed to the act of waiting is determined for each of the plural number of process chambers. It is the examiner position that the limitation is met, since the same heating and cooling processes is repeated inside each of the plurality of chamber as disclosed by Yoshihiro disclosure [0013].
RE Claim 15, Yoshihiro discloses a method, wherein the act of waiting is performed when a temperature of the process chamber exceeds a reference temperature [0052]. It is the examiner position that the limitation is met, since if substrate temperature sensor detects a substrate temperature higher than the preset temperature, the subsequent temperature is set lower, which requires a waiting time to be achieved.
RE Claims 17 and 18, Yoshihiro discloses a method, wherein the process chamber is cooled during the act of waiting [0049]. It is the examiner position that the limitation is met since after ending the process with the first substrate G1 at 160oC, the heater temperature is set back to 150oC, which will cool the chamber to that 150oC. [0049]. 
 
Allowable Subject Matter
Claim 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser A Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898